Exhibit 10.1

 

May 5, 2014

 

Mr. Rick E Winningham

 

Dear Rick:

 

In connection with the anticipated spin-off (the “Spin-Off”) of Theravance
Biopharma, Inc. (“TBPH”) from Theravance, Inc. (“THRX” or the “Company”) and for
good and valuable consideration, receipt of which is hereby acknowledged, you
hereby agree to modify the terms of your employment with THRX as set forth in
this letter agreement.

 

1.                                      Transition Period.  Following the
Spin-Off, you will continue to serve as President and Chief Executive Officer of
THRX while the Company searches for your successor.  During this period until
your successor is identified and retained (the “Transition Period”), the Company
understands and agrees that you will also provide services to TBPH on a
part-time basis as its President and Chief Executive Officer and as a member of
its Board of Directors, so long as these activities do not conflict with your
obligations to the Company.  Towards this end, while you provide services to
both THRX and TBPH, you agree that you will work at least 32 hours per week for
THRX.  You also agree to abide by the terms of the Company’s Conflict of
Interest Policy (including the addendum thereto with regard to TBPH matters) at
all times during your employment.  The Transition Period is expected to be of
limited duration.  If your successor has not been identified and retained within
nine months after the Spin-Off, you must immediately cease working for TBPH or
your employment with THRX will end.

 

2.                                      Cash Compensation.  In recognition of
your reduced time commitment to THRX during the Transition Period, your annual
base salary will be adjusted to $708,662, effective as of the Spin-Off.  Should
you resume working solely for THRX, your current annual base salary of $885,828
will be reinstated effective as of such date.  You will remain eligible to
receive an annual discretionary bonus with a target amount of 60% of your base
salary earned for the applicable calendar year, based on the Company’s
performance against its annual goals and a review of your individual
performance.  Except to the limited extent provided herein, you will be required
to be an active employee in good standing at the time the bonus is paid in order
to receive the bonus, which will be no later than 2½ months after the close of
the calendar year.  If your employment with THRX terminates in connection with
you commencing full-time employment with TBPH, you will remain eligible to
receive a partial year bonus for the calendar year in which such transition
occurs.  Consistent with THRX’s standard bonus practices, the bonus would be
determined by the Compensation Committee in its discretion based on the
Company’s performance against its annual goals and a review of your individual
performance and would be paid following the end of such calendar year but in any
event by March 15th.  Your salary and target bonus may be changed from
time-to-time at the sole discretion of the Board of Directors or its
Compensation Committee.

 

--------------------------------------------------------------------------------


 

3.                                      Existing THRX Equity Awards.  In
connection with the Spin-Off, your outstanding THRX equity awards (including
stock options, restricted stock units and restricted stock awards) and the
related stock option, restricted stock unit and restricted stock agreements will
be adjusted.  These adjustments and other relevant information are set forth on
Exhibit A.  Except as described on Exhibit A, each of your adjusted THRX equity
awards will continue to be governed by the applicable THRX award agreement and
the THRX equity plan under which the award was granted.  Your signature below
constitutes your agreement to the adjustments to all of your outstanding THRX
equity awards as described in Exhibit A.

 

4.                                      Employee Benefits.  Following the
Spin-Off, your Company-sponsored benefits (including participation in the THRX
Change in Control Severance Plan) will continue, so long as you continue to
satisfy the eligibility requirements for such benefits and subject to Section 6
below.

 

5.                                      Severance.  Subject to Section 6 below,
you will remain eligible to receive the severance payment described in your
offer letter with the Company dated August 23, 2001, as amended on November 3,
2008 (as amended, the “Offer Letter”), in the event your employment with THRX is
terminated without cause.  For the avoidance of doubt, such severance payment
will be based on your annual base salary at the rate in effect at the time of
your separation and remain subject to the release requirement described in the
Offer Letter.

 

6.                                      Limitations on Severance Benefits.
Notwithstanding anything to the contrary in this letter agreement or in the THRX
Change in Control Severance Plan, you will not be entitled to receive any
severance benefits (including, without limitation, cash or vesting acceleration)
from THRX if your employment with THRX terminates in connection with your
commencing full-time employment or service with TBPH.

 

7.                                      Proprietary Information and Inventions
Agreement.  As a reminder, the Proprietary Information and Inventions Agreement
that you executed in connection with the commencement of your employment with
the Company will remain in full force and effect.

 

8.                                      At-Will Employment.  Your employment
with the Company will continue to be on an “at-will” basis during the Transition
Period, meaning that either you or the Company is free to terminate your
employment relationship at any time for any reason, with or without cause.  This
is the full and complete agreement between us on this term.  Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at-will” nature of
your employment may only be changed in an express writing signed by you and the
Lead Independent Director of THRX.

 

2

--------------------------------------------------------------------------------


 

This letter agreement sets forth the amended terms of your employment with us,
effective from and after the Spin-Off, and supersedes any prior representations
or agreements, whether written or oral, regarding the subject matter set forth
herein.  You may indicate your agreement with this letter agreement by signing
and dating the enclosed duplicate original and returning it to me.  This letter
agreement may be executed in two counterparts, each of which will be deemed an
original, but both of which together will constitute one and the same
instrument.

 

 

 

Sincerely,

 

 

 

 

 

/s/ William H. Waltrip

 

 

 

 

 

William H. Waltrip

 

 

Lead Independent Director

 

 

 

 

 

 

Accepted and Agreed:

 

 

 

 

 

 

 

 

/s/ Rick E Winningham

 

 

Rick E Winningham

 

 

Date: May 5, 2014

 

 

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Adjustments to Your Theravance Equity Awards in Connection with the Spin-Off

 

This Exhibit A sets forth adjustments to your outstanding options to purchase
shares of Theravance common stock (“Theravance Options”) and Theravance
restricted shares (“Theravance RSAs” and, together with Theravance Options,
“Theravance Equity Awards”) granted to you by Theravance and the related stock
option and restricted stock agreements (each, an “Award Agreement” and
collectively the “Award Agreements”) in connection with the Spin-Off.  These
adjustments will apply to your Theravance Equity Awards outstanding immediately
prior to the effective time of the Spin-Off.  For your reference, a list of your
currently outstanding Theravance Equity Awards can be found by logging into your
E*Trade Theravance Stock Plan Account.  The adjustments described on this
Exhibit A are being made in connection with the Spin-Off.  If the Spin-Off does
not occur for any reason, the adjustments described below will not be made to
your Theravance Equity Awards and they will continue to be governed by their
existing terms.

 

The Theravance Equity Awards, as adjusted, are referred to as “Adjusted
Theravance NSOs” (as defined below) and “Adjusted Theravance RSAs” (including
Adjusted Time-Based TFIO RSAs and Adjusted Performance-Based TFIO RSAs, as
defined below) (collectively, “Adjusted Theravance Awards”).  Except as
described below, each of your Adjusted Theravance Awards will continue to be
governed by (i) the applicable Award Agreement, as adjusted hereby, and (ii) the
Theravance equity plan under which the Adjusted Theravance Award was granted.

 

You will not receive a new Award Agreement(s) to reflect the adjustments
described below.  Please keep a copy of this Exhibit A with the Award
Agreement(s) applicable to your Adjusted Theravance Award(s) as evidence of the
adjusted terms.

 

Following the Spin-Off, Theravance may delegate certain administrative
responsibilities associated with the Adjusted Theravance Awards to Theravance
Biopharma, Inc. (“Biopharma”).  If you have any questions about your Adjusted
Theravance Awards or how to effect a particular stock plan transaction, please
contact [Stock Administrator].

 

Adjustments to Theravance Nonstatutory Stock Options

 

The following adjustments apply to Theravance Options that are nonstatutory
stock options under the federal tax laws immediately prior to the Spin-Off
(each, a “Theravance NSO”):

 

·                  The per share exercise price and number of Theravance shares
subject to each outstanding Theravance NSO will be adjusted to account for the
effect of the Spin-Off on the value of Theravance’s common stock (as adjusted,
the “Adjusted Theravance NSOs”).  The adjusted exercise price and number of
shares subject to each Adjusted Theravance NSO can be found by logging into your
E*Trade Theravance Stock Plan Account following the Spin-Off.  An announcement
will be posted on the Company’s Intranet and on the E*Trade website when the
adjustments have been completed.

 

--------------------------------------------------------------------------------


 

·                  Certain exercises of your Adjusted Theravance NSOs may be
restricted following the Spin-Off if a blackout period at Theravance is in
effect at the time of the Spin-Off.  Additionally, the exercise of your Adjusted
Theravance NSOs will be restricted completely for a short period of time
immediately following the Spin-Off to allow the adjustments to be completed. 
You will be notified of any restrictions that are placed on your ability to
exercise your Adjusted Theravance NSOs and when those restrictions will be
lifted.

·                  In the event you experience a Qualifying Biopharma Transition
(as defined below), then for all purposes related to your Adjusted Theravance
NSOs and the applicable stock option agreements (including vesting,
exercisability and expiration of your Adjusted Theravance NSOs), your continuous
service as an employee or consultant of Biopharma or any Parent, Subsidiary or
Affiliate thereof will be treated as “service” with Theravance.  For avoidance
of doubt, your service as a member of Biopharma’s Board of Directors will not be
treated as service for purposes of your Adjusted Theravance NSOs.

·                  Although you are currently eligible to participate in the
Theravance, Inc. Change in Control Severance Plan (the “Severance Plan”), your
eligibility to participate in such plan will terminate in the event you
experience a Qualifying Biopharma Transition.  As a result, your Adjusted
Theravance NSOs would no longer be eligible for vesting acceleration if you are
subject to an “involuntary termination” (as defined in the Severance Plan) in
connection with or following a “change in control” (as defined in the Severance
Plan) of Theravance.  However, your Adjusted Theravance NSOs will vest and
become exercisable in full if, after you experience a Qualifying Biopharma
Transition, Biopharma is subject to a “change in control” (as defined in the
Biopharma 2013 Equity Incentive Plan as of the effective time of the Spin-Off)
and you are subject to an “Involuntary Termination” (as defined below) within 3
months prior to or 24 months after that change in control.

·                  If your Award Agreement currently permits you to pay the
exercise price of your Theravance NSOs by either (i) surrendering (or attesting
to the ownership of) shares of Theravance common stock that you already own or
(ii) having Theravance withhold shares of Theravance common stock that would
otherwise be issued upon exercise of the option, you will no longer have the
right to elect such forms of payment in the event you experience a Qualifying
Biopharma Transition.  Instead, if you choose to exercise your Adjusted
Theravance NSOs after experiencing a Qualifying Biopharma Transition, you will
be required to pay the exercise price by means of another method permitted in
the applicable Award Agreement.

 

Adjustments to Theravance RSAs

 

·                  No adjustment will be made in the number of outstanding
Theravance RSAs in connection with the Spin-Off.  However, as a Theravance
stockholder, you will receive shares of Biopharma in the Spin-Off with respect
to your Theravance RSAs that are outstanding on the record date for the
Spin-Off.  As provided in your applicable award agreements, the Biopharma shares
distributed in respect of your Theravance RSAs will be subject to the same terms
and conditions, including vesting and forfeiture, as apply to the applicable
Adjusted Theravance RSAs.

 

--------------------------------------------------------------------------------


 

·                  In the event you experience a Qualifying Biopharma Transition
(as defined below), then for all purposes related to your Adjusted Theravance
RSAs and the applicable restricted stock agreements (including vesting and
forfeiture of your Adjusted Theravance RSAs and the related Biopharma shares
distributed in respect of your Theravance RSAs), your continuous service as an
employee (or, if the applicable Award Agreement currently permits it, as a
consultant) of Biopharma or any Parent, Subsidiary or Affiliate thereof will be
treated as “service” with Theravance.  For avoidance of doubt, your service as a
member of Biopharma’s Board of Directors will not be treated as service for
purposes of your Adjusted Theravance RSAs.

·                  Although you are currently eligible to participate in the
Severance Plan, your eligibility to participate in such plan will terminate in
the event you experience a Qualifying Biopharma Transition.  As a result, your
Adjusted Theravance RSAs (and the related Biopharma shares distributed in
respect of your Theravance RSAs) would no longer be eligible for vesting
acceleration if you are subject to an “involuntary termination” (as defined in
the Severance Plan) in connection with or following a “change in control” (as
defined in the Severance Plan) of Theravance.  However, your Adjusted Theravance
RSAs (including the related Biopharma shares distributed in respect of your
Theravance RSAs) will vest in full if, after you experience a Qualifying
Biopharma Transition, Biopharma is subject to a “change in control” (as defined
in the Biopharma 2013 Equity Incentive Plan as of the effective time of the
Spin-Off) and you are subject to an “Involuntary Termination” (as defined below)
within 3 months prior to or 24 months after the change in control (the
“Biopharma CIC Protection”).

·                  You currently have the ability to satisfy withholding taxes
due in connection with the vesting of your Theravance RSAs by having Theravance
withhold a portion of the shares that would otherwise be released to you upon
vesting of your Theravance RSAs (this method of satisfying withholding taxes is
referred to as “stock withholding”).  However, pursuant to the terms of your
Theravance RSAs, the Theravance Board of Directors or Compensation Committee, in
their sole discretion, may withdraw consent for stock withholding at any time
with respect to future vesting dates.  Notwithstanding the foregoing, the
Theravance Board of Directors and Compensation Committee will provide you with
at least 90 days notice in the event that stock withholding will no longer be
permitted.

·                  Following the Spin-Off, you may elect to pay the withholding
taxes due in connection with the vesting of the Biopharma shares distributed in
respect of your Theravance RSAs by having Biopharma withhold a number of
Biopharma shares that would otherwise be released to you upon vesting with a
fair market value not in excess of the amount necessary to satisfy the minimum
withholding amount on such shares, provided that the Biopharma Board of
Directors or Compensation Committee, in their sole discretion, may withdraw
consent for stock withholding at any time with respect to future vesting dates. 
Notwithstanding the foregoing, the Biopharma Board of Directors and Compensation
Committee will provide you with at least 90 days notice in the event that stock
withholding will no longer be permitted.

·                  In the event that the Theravance and/or Biopharma Board of
Directors or Compensation Committee withdraws consent for stock withholding, it
will be necessary for you to satisfy the tax withholding obligations related to
your Adjusted Theravance RSAs and the

 

--------------------------------------------------------------------------------


 

related Biopharma shares distributed in respect of your Theravance RSAs, as
applicable, by means of another method permitted by your Award Agreement.

 

Additional Adjustments to Theravance TFIO RSAs

 

In addition to the adjustments described above applicable to outstanding
Theravance RSAs, the following additional adjustments will apply to outstanding
performance-contingent Theravance RSAs that were granted on February 11, 2011
(“Theravance TFIO RSAs”):

 

·                  Tranche 1 Vesting: All of the shares subject to Tranche 1 (as
defined in the applicable Award Agreement) of your Theravance TFIO RSAs will
vest on May 9, 2014, subject to your continued employment with Theravance
through such date.  The Tranche 1 Vesting will occur (subject to your continued
employment with Theravance) regardless of whether the Spin-Off occurs as the
performance-based conditions applicable to Tranche 1 have been achieved.

·                  Conversion to Time-Based Vesting: After taking into account
the Tranche 1 Vesting, a portion of your Theravance TFIO RSAs that are
outstanding immediately prior to the Spin-Off will be converted so that they
vest solely based on your continuous service as an employee of Theravance (or,
if you experience a Qualifying Biopharma Transition, Biopharma or any Parent,
Subsidiary or Affiliate thereof) for the 12 month period following the Spin-Off
(as converted, the “Adjusted Time-Based TFIO RSAs”).  40% of the shares subject
to Tranche 2 (as defined in the applicable Award Agreement) will be converted to
Adjusted Time-Based TFIO RSAs.  An additional portion of your remaining
Theravance TFIO RSAs (after taking into account the Tranche 1 Vesting and the
conversion of 40% of Tranche 2) will also be converted into Adjusted Time-Based
TFIO RSAs.  This portion will be determined by multiplying the remaining
Theravance TFIO RSAs (after taking into account the Tranche 1 Vesting and the
conversion of 40% of Tranche 2) by the Conversion Percentage (as defined below),
which will be based on the average price of the Theravance shares and the
average price of the Biopharma shares over a period of time following the
Spin-Off, in relation to the Base Value (as defined in the applicable Award
Agreement). The Biopharma shares distributed in respect of the Adjusted
Time-Based TFIO RSAs will be subject to the same terms and conditions, including
vesting and forfeiture, as the Adjusted Time-Based TFIO RSAs.

·                  Continued Performance-Based Vesting: Any remaining portion of
your Theravance TFIO RSAs that are outstanding immediately prior to the Spin-Off
(after taking into account both the Tranche 1 Vesting and the portion that are
converted into Adjusted Time-Based TFIO RSAs) will become subject to new
performance objectives that will be established following the Spin-Off (the
“Adjusted Performance-Based TFIO RSAs,” which following the Spin-Off will
include the “Adjusted Performance-Based Theravance TFIO RSAs” and the “Adjusted
Performance-Based Biopharma TFIO RSAs”).  The new performance objectives for the
Adjusted Performance-Based Theravance TFIO RSAs will be established by
Theravance’s Compensation Committee following the Spin-Off and the new
performance objectives for the Adjusted Performance-Based Biopharma TFIO RSAs
will be established by Biopharma’s Compensation Committee following the
Spin-Off.  The goals applicable to the Adjusted Performance-Based TFIO RSAs will
be communicated to you once they have been established.  Following the Spin-Off,
in the

 

--------------------------------------------------------------------------------


 

event your service with Theravance or Biopharma terminates and you continue to
work for the other entity, then the Compensation Committee of your employer will
be responsible for establishing the performance objectives that will apply to
any Adjusted Performance-Based TFIO RSAs that you hold at the time of such
transition and for determining whether such objectives have been satisfied.

·                  Pursuant to the Award Agreement governing your Theravance
TFIO RSAs, the number of Theravance TFIO RSAs eligible for acceleration under
the Severance Plan is subject to reduction based on the Change in Control Value
(as defined in the applicable Award Agreement) (the “TFIO Acceleration
Limitation”).  Following the Spin-Off, the TFIO Acceleration Limitation will no
longer apply to your Adjusted Time-Based TFIO RSAs and Adjusted
Performance-Based TFIO RSAs for purposes of the Severance Plan or, if you
experience a Qualifying Biopharma Transition, for purposes of the Biopharma CIC
Protection.

·                  You will be notified of the number of your Adjusted
Time-Based TFIO RSAs and the number of your Adjusted Performance-Based TFIO RSAs
after the Spin Off.

 

Example of Treatment of Theravance TFIO RSAs

 

The following example is for illustration purposes only and does not reflect the
actual adjustments that may be made to the Theravance TFIO RSAs in connection
with the Spin-Off.

 

For purposes of this example, assume Joe has 150,000 TFIO RSAs, that 37,500 of
these are Tranche 1 TFIO RSAs and that 52,500 of these are Tranche 2 TFIO RSAs. 
Assume further that the Base Value is $24.73 and the Spin-Off Value is $35.

 

Based on these assumptions:

 

·                  All 37,500 Tranche 1 TFIO RSAs will vest on May 9, 2014,
subject to Joe’s continuous employment with Theravance through such date.

·                  The Conversion Percentage would be 41% (100 x
((35-24.73)/24.73), rounded down to the nearest whole percentage.

·                  After the Tranche 1 Vesting, 112,500 TFIO RSAs will remain. 
58,515 Theravance TFIO RSAs will be converted to Adjusted Time-Based TFIO RSAs
((52,500 x 40%) + ((112,500-(52,500 x 40%)) x 41%)).

·                  The remaining 53,985 Theravance TFIO RSAs (150,000 — 37,500 —
58,515) will become Adjusted Performance-Based TFIO RSAs.

 

Definitions

 

The following definitions will apply to your Adjusted Theravance Awards:

 

·                  “Qualifying Biopharma Transition” means your employment with
Theravance terminates and you continue your employment with Biopharma or any
Parent, Subsidiary or Affiliate thereof.

·                  “Subsidiary” means any corporation (other than Biopharma) in
an unbroken chain of corporations beginning with the Biopharma, if each of the
corporations other than the last corporation in the unbroken chain owns shares
possessing 50% or more of the total

 

--------------------------------------------------------------------------------


 

combined voting power of all classes of shares in one of the other corporations
in such chain.

·                  “Affiliate” means any entity other than a Subsidiary, if
Biopharma and/or one or more Subsidiaries own not less than 50% of such entity.

·                  “Parent” means any corporation (other than Biopharma) in an
unbroken chain of corporations ending with Biopharma, if each of the
corporations other than Biopharma owns stock possessing 50% or more of the total
combined voting power of all classes of shares in one of the other corporations
in such chain.

·                  “Involuntary Termination” means a termination of your service
by reason of (i) an involuntary dismissal or discharge by Biopharma (or the
Parent, Subsidiary or Affiliate employing you) for reasons other than Cause or
(ii) your voluntary resignation following one of the following that is effected
by Biopharma (or the Parent, Subsidiary or Affiliate) employing you without your
consent (A) a change in your position with Biopharma (or the Parent, Subsidiary
or Affiliate employing you) which materially reduces your level of
responsibility, (B) a material reduction in your base compensation or (C) a
relocation of your workplace by more than fifty miles from your workplace
immediately prior to the Change in Control (as defined in the Biopharma 2013
Equity Incentive Plan) that also materially increases your one-way commute,
provided that in either case a “separation from service” (as defined in the
regulations under Code Section 409A) occurs.  In order for your resignation
under clause (ii) to constitute an “Involuntary Termination,” all of the
following requirements must be satisfied: (1) you must provide notice to
Biopharma of your intent to resign and assert an Involuntary Termination
pursuant to clause (ii) within 90 days of the initial existence of one or more
of the conditions set forth in subclauses (A) through (C), (2) Biopharma (or the
Parent, Subsidiary or Affiliate employing you) will have 30 days from the date
of such notice to remedy the condition and, if it does so, you may withdraw your
resignation or resign without any vesting acceleration, and (3) any termination
of service under clause (ii) must occur within two years of the initial
existence of one or more of the conditions set forth in subclauses (A) through
(C).  Should Biopharma remedy the condition as set forth above and then one or
more of the conditions arises again within two years following the occurrence of
a Change in Control, you may assert clause (ii) again subject to all of the
conditions set forth herein.

·                  “Cause” means (i) the unauthorized use or disclosure of the
confidential information or trade secrets of Biopharma, a Parent, Subsidiary or
Affiliate, which use causes material harm to Biopharma, a Parent, Subsidiary or
Affiliate, (ii) conviction of a felony under the laws of the United States or
any state thereof, (iii) gross negligence or (iv) repeated failure to perform
lawful assigned duties for thirty days after receiving written notification from
Biopharma’s Board of Directors.

·                  “Conversion Percentage” means the lesser of: (i) 100% and
(ii) with rounding down to the nearest percentage, the product of 100 multiplied
by the quotient of (a) the Spin-Off Value (as defined below) minus the Base
Value, divided by (b) the Base Value.

·                  “Spin-Off Value” means the sum of: (i) the volume-weighted
average price of one Biopharma common share for the first ten (10) trading days
following the effective time of the Spin-Off divided by 3.5, plus (ii) the
volume-weighted average price of one share of Theravance common stock for the
first ten (10) trading days following the effective time of the Spin-Off;
provided, that, if the ratio of shares of Theravance to Biopharma is

 

--------------------------------------------------------------------------------


 

greater than or less than 3.5:1, then the amount used in clause (i) shall be
adjusted to reflect the actual ratio in the Spin-Off.

 

--------------------------------------------------------------------------------